Citation Nr: 1547947	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for sleep apnea prior to September 26, 2009, and a rating in excess of 50 percent thereafter.  

2.  Entitlement to a compensable disability rating for chondromalacia of the right patella (hereinafter, "right knee disorder") prior to February 17, 2010, and a rating in excess of 10 percent thereafter.

3.  Entitlement to a compensable disability rating for chondromalacia of the left patella (hereinafter, "left knee disorder") prior to February 17, 2010, and a rating in excess of 10 percent thereafter.  

4.  Entitlement to a compensable disability rating for status-post calcaneal spur removal and plantar fasciotomy, bilateral feet (hereinafter, " bilateral foot disorder") prior to January 29, 2010, and a rating in excess of 10 percent thereafter.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine (hereinafter, "lumbar spine disorder").

6.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine strain with degenerative disc disease (hereinafter, "cervical spine disorder") prior to July 10, 2012, and a rating in excess of 20 percent thereafter.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In March 2012, the Board remanded this case to comply with the Veteran's request for a hearing before a Veterans Law Judge (VLJ).  Such a hearing was scheduled for May 2014, but the record reflects it was cancelled by the Veteran.  Therefore, the Board finds that the remand directives have been substantially accomplished, and that a new remand is not required to comply with Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's bilateral hip and left shoulder claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board acknowledges that the Veteran also perfected an appeal on the issues of entitlement to service connection for disabilities of both hands.  However, during the course of this appeal a February 2014 rating decision established service connection for sensory deficit of the right and left hands associated with the service-connected cervical spine disorder, with both being assigned initial ratings of 10 percent.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial ratings assigned or effective dates thereof.  Therefore, these issues have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

1.  For the appeal period prior to September 26, 2009, the Veteran's service-connected sleep apnea was not manifested by persistent daytime hypersomnolence or use of a breathing assistance device.

2.  For the period beginning September 26, 2009, the Veteran's service-connected sleep apnea is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor was a tracheotomy required.

3.  The Veteran's knees, feet, lumbar spine, and cervical spine have been manifested by complaints of pain throughout the pendency of this case.

4.  Neither of the Veteran's service-connected knee disorders is manifested by ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, or recurrent subluxation or lateral instability

5.  Neither of the Veteran's knees has flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more, even when taking into account his complaints of pain.

6.  Prior to January 29, 2010, the Veteran's service-connected bilateral foot disorder was productive of moderate symptoms with pain on manipulation and use of the feet.

7.  The Veteran's service-connected bilateral foot disorder has not been manifested by marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.

8.  The Veteran's service-connected lumbar spine disorder has not been manifested by forward flexion of the thoracolumbar spine of 60 degrees or less; combined range of motion of 120 degrees or less; nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

9.  Prior to July 10, 2012, the Veteran's service-connected cervical spine disorder was not manifested by forward flexion limited to 30 degrees or less.

10.  For the period from July 10, 2012, the Veteran's service-connected cervical spine disorder has not been manifested by forward flexion limited to 15 degrees or less nor ankylosis.

11.  The record does not reflect either the Veteran's lumbar spine or cervical spine disorder has been manifested by incapacitating episodes as defined by VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for sleep apnea prior to September 26, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6847 (2015).

2.  The criteria for a rating in excess of 50 percent for sleep apnea from September 26, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6847 (2015).

3.  The criteria for a compensable rating of 10 percent for service-connected right knee disorder prior to February 17, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2015).

4.  The criteria for a compensable rating of 10 percent for service-connected left knee disorder prior to February 17, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2015).

5.  The criteria for a rating in excess of 10 percent for service-connected right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2015).

6.  The criteria for a rating in excess of 10 percent for service-connected left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2015).

7.  The criteria for a compensable rating of 10 percent for service-connected bilateral foot disorder prior to January 29, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

8.  The criteria for a rating in excess of 10 percent for service-connected bilateral foot disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276(2015).

9.  The criteria for a rating in excess of 10 percent for service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243(2015).

10.  The criteria for a rating in excess of 10 percent for service-connected cervical spine order prior to July 10, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243(2015).

11.  The criteria for a rating in excess of 20 for service-connected cervical spine disorder from July 10, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board observes, however, that the appellate claims adjudicated by this decision originate from a disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does take note that the Veteran has been provided with notification regarding the information and evidence used by VA to determine disability rating(s) and effective date(s).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of his service-connected disabilities that is not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations in December 2006, February 2010, and July 2012 which, as detailed below, evaluated the service-connected disabilities that are the subject of this appeal.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran reported any of these disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In this case, the Veteran's knees, feet, cervical spine, and lumbar spine have been manifested by complaints of pain throughout the pendency of this case.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be taken into account when evaluating these disabilities.  Moreover, as detailed below, repetitive motion testing was conducted on VA examinations in an effort to simulate the effect of pain during flare-ups.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board acknowledges that terms such as "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Legal Criteria and Analysis - Sleep Apnea

Sleep apnea syndromes are evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under this Code, a noncompensable (zero percent) rating is assigned when sleep apnea is asymptomatic but with documented sleep disorder breathing. A 30 percent disability rating requires persistent daytime hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine; and the highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheotomy is required.

In this case, the record reflects that, for the appeal period prior to September 26, 2009, the Veteran's service-connected sleep apnea was not manifested by persistent daytime hypersomnolence or use of a breathing assistance device.  For example, the December 2006 VA examination explicitly noted that he had not been tried on CPAP.  Further, it was noted that he did not fall asleep throughout the day or at stop signs; that he did have trouble staying awake during the daytime hours due to the sleep apnea, but he was able to carry out his activities of daily living.  The examiner also stated that there was no functional impairment resulting from the sleep apnea.  Granted, the Veteran subsequently asserted that he did doze off on occasion while driving and took naps during the day.  Nevertheless, there is still no evidence of daytime hypersomnolence during this period to include the aforementioned VA examination and the other medical records in evidence.

For the period beginning September 26, 2009, the Board acknowledges that the record reflects he had a CPAP machine during this period.  However, the record does not reflect the Veteran's service-connected sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor was a tracheotomy required.  No impairment of the lungs were noted on the February 2010 VA examination, nor is such impairment demonstrated by the other evidence on file to include the medical treatment records.

Legal Criteria and Analysis - Knees

The criteria for disabilities of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  However, the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the neither knee is shown to be manifested by ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

The Veteran's service-connected knee disorders have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5014 as analogous to osteomalacia.  The criteria provides that disabilities rated under Diagnostic Code 5014 are to be rated based upon limitation of motion of the affected parts.  Diagnostic Codes 5260 and 5261, discussed below, provide ratings for knee disabilities based upon limitation of motion. 

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's knees have been manifested by complaints of pain throughout the pendency of this case.  In accord with the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; as well as consideration of other evidence of record; the Board finds that the record indicates he more nearly approximates the criteria for at least a 10 percent rating than not for the period prior to February 17, 2010.  See 38 C.F.R. §§ 4.3, 4.7.

In regard to whether the service-connected knee disorders warrant a rating in excess of 10 percent, the Board finds that neither of the Veteran's knees has flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more, even when taking into account his complaints of pain.  For example, the December 2006 VA examination found both knees had full flexion to 140 degrees, and full extension to zero degrees.  Further, the knees were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The subsequent February 2010 VA examination showed both knees had normal extension to zero degrees.  The right knee had flexion to 135 degrees, with pain at 130 degrees.  The left knee had flexion to 130 degrees, with pain at 125 degrees.  There was no change in range of motion after repetitive testing.  

The more recent July 2012 VA examination showed that both knees had normal extension to zero degrees.  In addition, both knees had flexion to 110 degrees.  There was no change in range of motion after repetitive testing.

None of the other evidence of record demonstrates that the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent for either knee based upon limitation of motion.  The Board acknowledges that, in VAOPGCPREC 9-2004, VA's Office of General Counsel held that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, as detailed above, both of the Veteran's knees have consistently been shown to have full/normal extension even after repetitive motion testing.  

The Board also acknowledges that VA's General Counsel held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VA's General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  VA's General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

In this case, however, both of the Veteran's knees were consistently found to be normal on stability testing conducted as part of the aforementioned VA examinations.  There was no indication of recurrent subluxation or lateral instability on the VA examinations or other evidence of record; and the most recent VA examination of July 2012 explicitly found he had no such impairment.  Therefore, a separate rating under Diagnostic Code 5257 is not warranted in this case.

For these reasons, the Board finds that Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for either of his service-connected knee disorders.

Legal Criteria and Analysis - Bilateral Foot Disorder

The Veteran's service-connected bilateral foot disorder has been evaluated as analogous to pes planus pursuant to criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under this Code, mild symptoms which are relieved by a built-up shoe or arch supports will be rated as noncompensable disabling.  Where symptoms are moderate, with a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating will be granted.  Severe manifestations of bilateral pes planus, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities will be granted a 30 percent rating.  Pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, none of which are improved by orthopedic shoes or appliances, will be awarded a 50 percent rating.

In this case, the Board finds that, prior to January 29, 2010, the Veteran's service-connected bilateral foot disorder more nearly approximated than not the criteria of moderate symptoms with pain on manipulation and use of the feet.  The Veteran has had complaints of feet pain throughout the pendency of this case.  Further, the December 2006 VA examination noted that the Veteran required arch supports but his symptoms of pain were not relieved by the corrective shoe wear.  Consequently, the Board finds that he is entitled to a compensable rating of 10 percent for this period.

With respect to whether the Veteran service-connected bilateral foot disorder warrants a rating in excess of 10 percent, the Board finds this disability has not been manifested by marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.  For example, the December 2006 VA examination found no tenderness, weakness, edema, atrophy, or disturbed circulation of either foot.  Further, gross examination of the muscles was within normal limits.  Similarly, the February 2010 VA examination found there was no evidence of tenderness, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was slight tenderness on palpation of the plantar surfaces of both feet.  No pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus was demonstrated.  Moreover, nothing in the other evidence of record, to include the July 2012 VA examination, demonstrates the Veteran's feet has the type of impairment that would warrant a rating in excess of 10 percent under Diagnostic Code 5276,


Legal Criteria and Analysis - Lumbar Spine

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

An evaluation of 40 percent is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

In this case, the Board finds the Veteran's service-connected lumbar spine disorder has not been manifested by forward flexion of the thoracolumbar spine of 60 degrees or less; combined range of motion of 120 degrees or less; nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, the December 2006 VA examination found the Veteran's thoracolumbar spine had flexion to 80 degrees, with pain at 80 degrees; extension to 25 degrees, with pain at 25 degrees; right and left lateral flexion both to 30 degrees; and right and left rotation to 30 degrees, with pain at 30 degrees right rotation.  The examination acknowledges that the spine was additionally limited by pain after repetitive use; but not by fatigue, weakness, lack of endurance, or incoordination.  Further, it did not result in additional loss of motion.  Inspection of the spine revealed normal head position with symmetry in appearance; as well as symmetry of spinal motion within normal curvature of the spine.  Muscle spasm was absent and there was no ankylosis of the spine.  

The February 2010 VA examination showed the thoracolumbar spine had flexion to 70 degrees, with pain at 65 degrees; extension, right and left lateral flexion, and right and left rotation were all to 25 degrees, with pain at 20 degrees.  There was no change with repetitive motion.  Muscle spasm was absent; spinal contour was preserved, even though there was tenderness; and there was no guarding of movement.

The July 2012 VA examination showed the thoracolumbar spine had forward flexion to 75 degrees, with pain at 75 degrees; extension to 20 degrees, with pain at 20 degrees; right and left lateral flexion to 30 degrees, with pain at 30 degrees; and right and left rotation to 30 degrees.  There was no change in range of motion after repetitive testing.  Further, even though it was noted that guarding or muscle spasm was present, it did not result in abnormal gait or abnormal spinal contour.

Nothing in the other evidence of record reflects the Veteran meets or nearly approximates the criteria for a rating in excess of 10 percent for his service-connected lumbar spine disorder under the General Rating Formula for Diseases and Injuries of the Spine.  The Board also notes that the record does not demonstrate this disability has any associated neurologic impairment which would warrant a separate rating pursuant to Note (1) of this Formula.

The Board also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes which provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In this case, the record does not reflect the Veteran's service-connected lumbar spine disorder is manifested by incapacitating episodes as defined by VA regulations.  Further, the record does not otherwise indicate this disability has resulted in period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician; and certainly not to the extent necessary for a rating in excess of 10 percent.  

Legal Criteria and Analysis - Cervical Spine

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  As already noted, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  An evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees.  Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.

In this case, the Board finds that, prior to July 10, 2012, the Veteran's service-connected cervical spine disorder was not manifested by forward flexion limited to 30 degrees or less.  For example, the December 2006 VA examination showed the cervical spine had forward flexion to 45 degrees.  The subsequent February 2010 VA examination showed the cervical spine had flexion to 40 degrees, with pain at 35 degrees.  Both examinations noted there was no change with repetitive testing.  No such limitation is demonstrated by the other evidence of record either.  Therefore, a rating in excess of 10 percent is not warranted for this period.

For the period from July 10, 2012, the Veteran's service-connected cervical spine disorder has not been manifested by forward flexion limited to 15 degrees or less nor ankylosis.  In pertinent part, the July 2012 VA examination showed the cervical spine had flexion to 30 degrees, with no change after repetitive motion testing.  No such limitation is demonstrated by the other evidence of record either.  Moreover, there was no evidence of ankylosis on this examination or in the other evidence of record.  Consequently, a rating in excess of 20 percent for this period is denied.

As already noted, the Veteran has been assigned separate evaluations for sensory deficit of the hands as associated with the cervical spine disorder; and it does not appear he has disagreed with the initial ratings assigned for these disabilities.  The record does not reflect the service-connected cervical spine disorder has any other associated neurologic impairment which would warrant a separate rating pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.

The Board further notes that, as with the lumbar spine disorder, the record does not reflect the Veteran's service-connected cervical spine disorder is manifested by incapacitating episodes as defined by VA regulations.  In other words, the record does not otherwise indicate this disability has resulted in period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician; and certainly not to the extent necessary for a rating in excess of 10 percent prior to July 10, 2012, or a rating in excess of 20 percent thereafter.  Accordingly, higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected sleep apnea, knee disorders, bilateral foot disorder, lumbar spine disorder, and cervical spine disorder.  In pertinent part, the Veteran's knees, feet, lumbar spine, and cervical spine are manifested by complaints of pain and resulting functional impairment.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, such manifestations must be taken into account when determining the appropriate schedular rating.  As such, to award an extraschedular rating on such a basis would appear to be a violation of the prohibition against pyramiding.  Further, there is no other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, for these disabilities either separately or together.  Therefore, the Board finds the rating criteria are adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, it does not appear the Veteran has claimed he is entitled to a TDIU, nor is such a claim otherwise demonstrated by the record.  Therefore, no further consideration of a TDIU is warranted in this case.


ORDER

An initial compensable disability rating for sleep apnea prior to September 26, 2009, is denied.

A rating in excess of 50 percent for sleep apnea from September 26, 2009, is denied.

An initial compensable rating of 10 percent for service-connected right knee disorder prior to February 17, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable rating of 10 percent for service-connected left knee disorder prior to February 17, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected right knee disorder is denied.

A rating in excess of 10 percent for service-connected left knee disorder is denied.

An initial compensable rating of 10 percent for service-connected bilateral foot disorder prior to January 29, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected bilateral foot disorder is denied.

A rating in excess of 10 percent for service-connected lumbar spine disorder is denied.

A rating in excess of 10 percent for service-connected cervical spine order prior to July 10, 2012, is denied.

A rating in excess of 20 for service-connected cervical spine disorder from July 10, 2012, is denied.


REMAND

The record reflects the Veteran reported recurrent bilateral hip and left shoulder pains both prior to and since his separation from service.  Further, the record reflects these claims were originally denied below on the basis that there was no current disability diagnosed to account for these complaints to include the December 2006 VA examination.  However, the record reflects that the Veteran has since been diagnosed with tendonitis.  Nevertheless, no competent medical opinion has been provided regarding whether the current disabilities are etiologically linked to service.

In view of the foregoing, the Board finds that a remand is required to accord the Veteran a new VA examination that does address the current etiology of his bilateral hip and left shoulder disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hips and left shoulder since July 2012.  Even if the Veteran does not respond, determine if there are any VA treatment record for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hip and left shoulder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his claimed hip and left shoulder disabilities.  The claims folder should be made available to the examiner for review before the examination.

For any hip and/or left shoulder disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  The Veteran's account of recurrent hip and left shoulder pains both prior to and since his separation from service should be taken into consideration.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


